Brown, J.
‘The defendant Gower is liable as an owner pro hac vice for the libelant’s wages and disbursements, as respects the department which he had agreed with the owners to supply. Webb v. Peirce, 1 Curt. 104. I. think the defense of a limited liability is good as respects the other owners, the vessel having been lost, and no freight realized; but this' defense, under the act of June 26, 1884, (28 St. at Large, p. 58, c. 121, § 18,) does not extend to the master’s wages, for which the other defendants, as well as Gower, are also personally, liable. But as respects this liability, the defendant Gower would be bound to. indemnity the other owners. The fact that Gower was not sued as owner pro hac vice, but as a joint, legal owner with the other defendants, does not entitle Gower to a dismissal as respects him. An amendment that might properly state the ease against Gower would not present a wholly new cause of action; but would be simply a different mode of stating the respective liabilities of the defendants for the same wages or disbursements. It is, therefore, within rule 24 of the supreme court in admiralty, and the proper amendment should be allowed. But, a3 respects Gower, a resident of Maine, who claims that no proper account had been submitted to him, and who has never contested his liability for any sum justly due the libelant, the amendment should be without costs of the suit to this time; and no order of reference to increase the expenses of the suit should be ordered in the libelant’s behalf until a proper account in detail, together with vouchers therefor, so far as practicable, has been submitted a reasonable time to Gower’s counsel, or deposited in the clerk’s office for inspection, and opportunity afforded for an amicable adjustment of the amount due.